Citation Nr: 0723292	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969, including service in the Republic of Vietnam.

The veteran presented sworn hearing testimony during a 
hearing held at the RO before the undersigned Veterans Law 
Judge in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran contends that service connection for diabetes 
mellitus is warranted under the presumptive provisions set 
forth at 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(e), 
providing that specified diseases, including type II 
diabetes, are presumed under law to have been caused by 
exposure to herbicide agents used in Vietnam between 1962 and 
1975.  

The evidence shows that the veteran served in Vietnam during 
the defined time period, therefore he is presumed to have 
been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6).  
The medical evidence also shows that he suffers from 
diabetes, reportedly diagnosed in 1979, approximately ten 
years after his discharge from service.  The only question in 
this case is whether the veteran has type II diabetes, thus 
triggering the presumption of service connection, or type I 
diabetes, to which the presumption does not apply.

The majority of the medical records pertaining to the 
veteran's treatment for diabetes make reference to type I 
diabetes, apparently based upon history, rather than 
conclusive testing and diagnosis.  However, the records 
reflecting the initial diagnosis are not contained in the 
file.  Of two VA examinations conducted pursuant to this 
claim, one reflects a diagnosis of type I diabetes and the 
other appears to hold the veteran has type II diabetes.  Both 
diagnoses, however, appear to have been simply carried 
forward from records or information previously reviewed or 
considered, rather than based on independent judgment.    

In light of the discrepancies surrounding the nature of the 
veteran's diabetes and the importance of knowing which type 
he is afflicted with, additional development is needed to 
identify whether he has type I or type II diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the name(s) and 
address(es) of the physician(s) who 
rendered the initial diagnosis of 
diabetes in 1979.  After securing the 
necessary release, the RO should attempt 
to obtain these records for inclusion in 
the veteran's claims file.

2.  After the development requested above 
has been accomplished to the extent 
possible, the veteran should be afforded 
a VA examination to identify whether the 
veteran has type I or type II diabetes.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in connection with 
the examination.  The examiner is 
requested to identify as conclusively as 
possible, which type of diabetes the 
veteran has and to provide an explanation 
as to how the diagnosis was reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


